Case 2:07-md-01871-CMR Document 5242-2 Filed 05/22/19 Page 1 of 7




                 Exhibit B
Case 2:07-md-01871-CMR Document 5242-2 Filed 05/22/19 Page 2 of 7




             IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                - - -

  IN RE:                           :   MDL NO. 07-1871
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
  AVANDIA MARKETING, SALES         :   Philadelphia, Pennsylvania
  PRACTICES AND PRODUCTS           :   January 30, 2018
  LIABILITY LITIGATION             :   10:45 a.m.

                                - - -

                  TRANSCRIPT OF MOTION HEARING
              BEFORE THE HONORABLE CYNTHIA M. RUFE
                  UNITED STATES DISTRICT JUDGE

                                - - -

  APPEARANCES:

  For the Plaintiff:       THOMAS M. SOBOL, ESQUIRE
                           Hagens Berman Sobol Shapiro LLP
                           55 Cambridge Parkway
                           Suite 301
                           Cambridge, Massachusetts 02141

                           A.J. DE BARTOLOMEO, ESQUIRE
                           Girard Gibbs LLP
                           505 14th Street
                           Suite 1110
                           Oakland, CA 94612

                           JAMES R. DUGAN, II, ESQUIRE
                           The Dugan Law Firm, LLC
                           365 Canal Street
                           New Orleans, LA 70130



                             TK Transcribers
                             9 Dogwood Avenue
                             Glassboro, NJ 08028
                                609-440-2177
     Case 2:07-md-01871-CMR Document 5242-2 Filed 05/22/19 Page 3 of 7

                                                                         2

 1     APPEARANCES:              (Continued)

 2                               TRACY D. REZVANI, ESQUIRE
                                 199 E Montgomery Avenue
 3                               Suite 100
                                 Rockville, MD 20850
 4
                                 ART SADIN, ESQUIRE
 5                               Sadin Law Firm, P.C.
                                 121 Magnolia Street
 6                               Suite 102
                                 Friendswood, TX 77546
 7

 8     For the Defendant:        NINA M. GUSSACK, ESQUIRE
                                 SEAN P. FAHEY, ESQUIRE
 9                               YVONNE M. McKENZIE, ESQUIRE
                                 Pepper Hamilton, LLP
10                               3000 Two Logan Square
                                 Philadelphia, PA 19103
11
                                     - - -
12
       Audio Operator:           Erica Pratt
13
       Transcribed By:           Michael T. Keating
14
                                     - - -
15
                 Proceedings recorded by electronic sound
16     recording; transcript produced by computer-aided
       transcription service.
17
                                     - - -
18

19

20

21

22

23

24

25
     Case 2:07-md-01871-CMR Document 5242-2 Filed 05/22/19 Page 4 of 7

                                                                         13

 1                 MR. FAHEY:    Yes, let me try, Your Honor.

 2     Sean Fahey, for the record.       I don't think -- and I

 3     think this will become clear as we start to put on

 4     the particularized proof that you asked us to kind of

 5     point you to.     And this is all information in the

 6     record already.     And we've put together a binder of

 7     documents that are all in the record and we'll kind

 8     of as we go through show you which tab we're pointing

 9     to.   But to address the question about whether this

10     encroaches on the Third Circuit's job that it has to

11     review your order, we are not seeking sanctions based

12     on an argument of law.      We're not arguing that they

13     got it wrong when they said they could do aggregate

14     proof the way that they wanted to and you told them

15     they couldn't.     We're not arguing that some of the

16     ways, the theories that they had that you, we think,

17     correctly rejected, we're not seeking sanctions for

18     their pursuit of those theories.

19                 What we're seeking sanctions for is very

20     fact-sensitive, fact-specific issues, and that is the

21     utter failure to do any investigation to support

22     allegations that were made in the complaint about

23     direct misrepresentations that were made to both UBF

24     and Allied.    So that's not really -- doesn't really

25     have anything to do with the -- whether that was a
     Case 2:07-md-01871-CMR Document 5242-2 Filed 05/22/19 Page 5 of 7

                                                                         14

 1     legal argument or not a legal argument, but they were

 2     asserting facts saying that GSK made direct

 3     misrepresentations to UBF and Allied, and it has

 4     become clear now that there was never any evidence to

 5     support those claims.

 6                 So we're not seeking factual

 7     determinations.     We're really just trying to say here

 8     are the things that everyone agrees on.

 9                 THE COURT:    As to these two plaintiffs

10     only?

11                 MR. FAHEY:    Exactly.

12                 THE COURT:    One-time plaintiffs only?

13                 MR. FAHEY:    Absolutely.    And the conduct of

14     the lawyers, as we'll describe in more detail, that

15     represented those two entities.       And so it was really

16     the factual -- the arguments that they advanced from

17     a factual standpoint that now everyone agrees there's

18     no evidence to support them.       And I think it will

19     become clearer as we move forward, but we were very

20     conscious of the fact that we did not want to somehow

21     cloud what was happening with the Court's order with

22     remaining to -- with regard to the remaining

23     defendants or with regard to the argument that's

24     going to ultimately be heard in the Third Circuit.

25                 THE COURT:    All right, which makes it all
     Case 2:07-md-01871-CMR Document 5242-2 Filed 05/22/19 Page 6 of 7

                                                                         26

 1                 MR. SOBOL:    Well --

 2                 THE COURT:    Let's keep that straight.      This

 3     is a very specific motion against Allied, UBF, and

 4     its lawyers for Allied and UBF.

 5                 MR. SOBOL:    I understand that, Your Honor,

 6     but the evidence that Allied and UBF have to support

 7     the claim that they paid for more prescriptions --

 8                 THE COURT:    The evidence that was never

 9     turned over?

10                 MR. SOBOL:    No.   No, no, no, no, no.     The

11     evidence that Allied and UBF used in order to show

12     that they paid for more prescriptions of Avandia at a

13     higher price is the exact same evidence that every

14     other third party payor in the country would use.          It

15     is general evidence that shows --

16                 THE COURT:    No.   No, I -- this is specific.

17     This is not general pleading allegations --

18                 MR. SOBOL:    No.

19                 THE COURT:    -- based on an understanding of

20     commonality between everyone, hundreds and thousands

21     of insurers that was represented to me many times in

22     this courtroom that they all paid.        This is specific

23     and discovery was specific, and that's why we're

24     still here, because --

25                 MR. SOBOL:    Well --
     Case 2:07-md-01871-CMR Document 5242-2 Filed 05/22/19 Page 7 of 7

                                                                         52

 1     to have to be a part of a proffer by GSK, which I

 2     haven't frankly seen yet.        Again, now, I don't think

 3     that's on the part of the class unless they're asking

 4     for money on -- in connection with cases that are

 5     still going forward.

 6                 THE COURT:    Yes.

 7                 MR. SOBOL:    You know.

 8                 THE COURT:    You are still identifying your

 9     client as "the class," counsel.

10                 MR. SOBOL:    Well, the putative class I

11     meant, Your Honor.

12                 THE COURT:    Or the putative class.

13                 MR. SOBOL:    Yeah.

14                 THE COURT:    It's just not what's going on

15     here.    I think what you mean to say is there were

16     many cases involved and some of the plaintiffs did

17     turn over some information, others did not, and it's

18     the two that are at issue here that the monetary

19     damages should be particularized to.

20                 MR. SOBOL:    Yes.

21                 THE COURT:    But not this putative class

22     anymore.

23                 MR. SOBOL:    Not that, number one, and

24     number two, not just --

25                 THE COURT:    That's not before me and I
